Title: To Thomas Jefferson from Joseph Anderson, 7 December 1824
From: Anderson, Joseph
To: Jefferson, Thomas


Sir,
Treasury Department Comptrollers Office
December 7th 1824:
I had the honor to receive your letter of the 4th instant, stating that the Professor engaged in England, for the University of Virginia, were hourly expected to arrive at New York, and requesting that the instructions promised in my letter to you of the 27th September last, relative to the exemption from duty, of the books which those Professors might bring with them for the use of that seminary of learning, might be given to the Collector of that district, which, I have the pleasure to inform you, has accordingly can done.With considerations of great respect I have the honor to be Your. obt. Servt.Jos AndersonComptroller